DETAILED ACTION
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronni Jillions on 12/22/2021.

Claims 14-17 and 25-27 are allowed.

EXAMINER’S AMENDMENT
The application has been amended as follows: 

	1-13 (Cancelled).

	14 (Currently Amended).  A proof-of-concept (PoC) system comprising: 
a networked platform, serving a population of enterprise end-users and a population of independent software vendor (ISV) ISV end-users, on which PoCs are run, the platform including a PoC-defining user interface via which at least one enterprise end-user generates a definition of at least one PoC, and 
	a processor including logic configured to automatically assess whether an individual machine learning (ML) model embodied in a body of code of an individual ,
wherein for at least one PoC for which at least one software product has registered, a KPI is computed which represents the software product's extent of usage of at least one of memory and CPU,
wherein for software products with different categories of ML models, the platform computes different ML model quality KPIs respectively, using stored data indicating ML KPIs which are suitable for each of plural categories of ML models,
wherein said ML model quality KPIs are computed by code snippets that are stored by the platform and wherein at least one of said code snippets is re-used plural times, to compute model quality for each of m > 1 models participating in each of p > 1 PoCs,
wherein the platform stores datasets suitable for a certain category of models which are re-run on each of m > 1 models of said category participating in each of p > 1 PoCs,
wherein the platform stores dictionaries of instances of semantic categories and uses said dictionaries to identify table columns in newly arrived datasets,
wherein the PoC-defining user interface provides at least one enterprise end-user with a hierarchical menu having at least one layer, and wherein the enterprise end-user classifies the PoC according to a taxonomy underlying the hierarchical menu and wherein the same taxonomy is used to add dataset metadata to each of said datasets, said dataset metadata classifying each of said datasets according to said taxonomy, and
wherein the same taxonomy is used to add dictionary metadata to each of said dictionaries, said dictionary metadata classifying each of said dictionaries according to said taxonomy.

	15 (Previously Presented).  The system according to claim 14, wherein the system includes a memory and wherein tags define at least one PoC, and wherein at least some of the tags are associated in said memory with a respective set of machine learning models including at least one category of machine learning model and wherein the processor determines the category of said individual machine learning model and then assesses that the individual machine learning model is suitable for the individual PoC if the category of said individual machine learning model is included in said set of machine learning models.

	16 (Previously Presented).  The system according to claim 15, wherein said tags are selected, by the enterprise end-user via the PoC-defining user interface, from a plurality of tags stored in said memory and presented to the enterprise end-user. 

	17 (Previously Presented).  The system according to claim 14, wherein the system also comprises an ISV user interface via which at least one ISV end-user registers at least one software product for at least one PoC defined by at least one enterprise end-user, wherein the user interface prompts an individual ISV end-user to 

	18 - 24 (Cancelled).  

	25 (Currently Amended).  A proof-of-concept (PoC) method comprising: on a networked platform, serving a population of enterprise end-users and a population of independent software vendor (ISV) ISV end-users, on which PoCs are run, providing a PoC-defining user interface via which at least one enterprise end-user generates a definition of at least one PoC; and using a processor to automatically assess whether an individual machine learning model embodied in a body of code of an individual software product registered for an individual PoC, is suitable for the individual PoC as defined by said definition of the at least one PoC,
wherein for at least one PoC for which at least one software product has registered, a KPI is computed which represents the software product's extent of usage of at least one of memory and CPU,
wherein for software products with different categories of ML models, the platform computes different ML model quality KPIs respectively, using stored data indicating ML KPIs which are suitable for each of plural categories of ML models,
wherein said ML model quality KPIs are computed by code snippets that are stored by the platform and wherein at least one of said code snippets is re-used plural times, to compute model quality for each of m > 1 models participating in each of p > 1 PoCs,
wherein the platform stores datasets suitable for a certain category of models which are re-run on each of m > 1 models of said category participating in each of p > 1 PoCs,
wherein the platform stores dictionaries of instances of semantic categories and uses said dictionaries to identify table columns in newly arrived datasets,
wherein the PoC-defining user interface provides at least one enterprise end-user with a hierarchical menu having at least one layer, and wherein the enterprise end-user classifies the PoC according to a taxonomy underlying the hierarchical menu and wherein the same taxonomy is used to add dataset metadata to each of said datasets, said dataset metadata classifying each of said datasets according to said taxonomy, and
wherein the same taxonomy is used to add dictionary metadata to each of said dictionaries, said dictionary metadata classifying each of said dictionaries according to said taxonomy.

,
wherein for at least one PoC for which at least one software product has registered, a KPI is computed which represents the software product's extent of usage of at least one of memory and CPU,
wherein for software products with different categories of ML models, the platform computes different ML model quality KPIs respectively, using stored data indicating ML KPIs which are suitable for each of plural categories of ML models,
wherein said ML model quality KPIs are computed by code snippets that are stored by the platform and wherein at least one of said code snippets is re-used plural times, to compute model quality for each of m > 1 models participating in each of p > 1 PoCs,
wherein the platform stores datasets suitable for a certain category of models which are re-run on each of m > 1 models of said category participating in each of p > 1 PoCs,
wherein the platform stores dictionaries of instances of semantic categories and uses said dictionaries to identify table columns in newly arrived datasets,
wherein the PoC-defining user interface provides at least one enterprise end-user with a hierarchical menu having at least one layer, and wherein the enterprise end-user classifies the PoC according to a taxonomy underlying the hierarchical menu and wherein the same taxonomy is used to add dataset metadata to each of said datasets, said dataset metadata classifying each of said datasets according to said taxonomy, and
wherein the same taxonomy is used to add dictionary metadata to each of said dictionaries, said dictionary metadata classifying each of said dictionaries according to said taxonomy.

	27 (Previously Presented).  The method of claim 25, wherein the definition of the at least one PoC comprises an indication of a request to evaluate an artificial intelligence (AI) model provided by a startup participating in a pilot.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The following prior art were considered but do not teach applicant’s claimed limitations whether viewed alone or in combination with one another.
 Shah (US-PGPUB-NO: 2017/0103167 A1) teaches a blockchain configured system which collects data and converts it in a format in accordance with a defined standard. The blockchain configured record bank can include or be coupled to a data repository. The blockchain configured record bank can be coupled to or include a data logging unit that maintains metadata associated with the data and configured to facilitate natural language processing capabilities.
 Wenzel et al. (US-PGPUB-NO: 2017/0286456 A1) teaches a standards specification and management system configured to process a data model having metadata that specifies a data standard that specifies requirements for regulatory-compliant exchange of data between entities, wherein the data model conforms to a data description language and specifies which data element must be collected and a format in which the data element are to be collected.    
Babu et al. (US-PGPUB-NO: 2019/0102700 A1) teaches an integrated machine learning platform which can convert machine learning models with different schemas into machine learning models that share a common schema, organize the machine learning models into model groups based on certain criteria, and perform pre-development evaluation of the machine learning models. The machine learning models in the model group can be evaluated or used individually or as a group. The machine learning platform can be used to deploy a model group and a 
 Jayaraman et al. (US-PGPUB-NO: 2019/0102682 A1) teaches a machine learning classifier which may classify observations into one or more i categories by receiving test data that includes j observations, each associated with a respective ground truth category. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENIN PAULINO/Examiner, Art Unit 2193    

/HANG PAN/Primary Examiner, Art Unit 2193